Title: May 1st. 1771. Wednesday.
From: Adams, John
To: 


       Saturday I rode from Martins in Northborough to Boston on horse back, and from thence to Braintree in a Chaise, and when I arrived at my little Retreat, I was quite overcome with Fatigue. Next Morning felt better, and arose early and walked, up Pens Hill and then round, by the Meadow, home.
       After Meeting in the Afternoon Mr. Tudor and I rambled up the western Common, and took a View of a Place which I have never seen since my Removal to Boston. I felt a Joy, I enjoyed a Pleasure, in revisiting my old Haunts, and recollecting my old Meditations among the Rocks and Trees, which was very intense indeed. The rushing Torrent, the purling Stream, the gurgling Rivulet, the dark Thickett, the rugged Ledges and Precipices, are all old Acquaintances of mine. The young Trees, Walnutts and Oaks which were pruned, and trimmed by me, are grown remarkably. Nay the Pines have grown the better for lopping.
       This Evening at the Bar Meeting, I asked and obtained the unanimous Consent of the Bar to take Mr. Elisha Thayer of Braintree Son of Captn. Ebenr. Thayer Jur. as a Clerk. How few Years are gone since this Gentleman was pleased to call me a petty Lawyer at Majr. Crosbys Court. Now he is soliciting me to take his Son, and complementing &c. me, with being the first Lawyer in the Province, as he did, in express Words, tho it was but a Compliment, and if sincere in him was not true, but a gross Mistake, nay what is more remarkable still complimenting me with his Seat in the House of Representatives, as he did by assuring me in Words, that if I had an Inclination to come from Braintree, he would not stand in my Way.—Such are the Mistakes we are apt to make in the Characters of Men, and in our Conjectures of their future Fortune. This however is a wretched Tryumph, a poor Victory, a small Antagonist to defeat—And I have very few of this Kind of Conquests to boast of. The Governor tells of a vast No. of these Changes in Sentiment concerning him—and will be able to tell of many more.
      